Desmond, J. (dissenting).
I vote for affirmance on the grounds stated by the Chief Judge and on an additional ground. The allegations of the complaint and the concessions of counsel make it entirely clear that, six years after the event, plaintiff has no knowledge or information whatever as to the identity • or motives of his son’s assailant or assailants. Thus, the suit is based on what must be a mere guess (or choice among mere possibilities—Ingersoll v. Liberty Bank of Buffalo, 278 N. Y. 1, 7) that Arnold Schuster was killed because he informed on Sutton. It is evident that there is a complete absence not only of knowledge but even of information that the killing was related to Arnold Schuster’s activity as an informer.